Per Curiam:
Plaintiff has mistaken his remedy. The option to renew for another two years, if exercised in time, needed no new lease for the additional term. (Orr v. Doubleday, Page & Co., *832223 N. Y. 334.) Hence plaintiff pleaded no case for-specific performance, and the judgment and order must be reversed, with costs, and plaintiff’s motion for judgment on the pleadings denied, with ten dollars costs.
' Jenks, P. J., Rich, Putnam, Blackmar and Jaycox, JJ., concurred.
Judgment and order reversed, with costs, and plaintiff’s motion for judgment on the pleadings denied, with ten dollars costs.